DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Claims 11-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5 October 2021is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: several prior arts or reference disclose calculating a total, overall, full loss (function) using different parameters or variable using the input image or target for object detection or recognition. 
However, they do not teach explicitly following features or the equivalent features to the following features:
“wherein the total classification loss value is calculated according to a plurality of classification losses corresponding to a plurality of object types; 
each of the classification losses corresponding to each of the object types is calculated according to a first parameter, a second parameter and a third parameter; 
the first parameter corresponds to a penalty mark determined according to whether one or more annotation boxes belonging to an object type in the output image box-select one or more objects which should be determined as the object type; 
the second parameter corresponds to a threshold value for determining whether the one or more annotation boxes belonging to the object type in the output image box-select one or more objects belonging to the object type; and 
the third parameter corresponds to a mark weighted value determined according to whether the one or more annotation boxes belonging to the object type in the output image box-select one or more objects not belonging to the object type.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a list of references related to the claimed invention:
Swaminathan et al. (US 20210064934 A1): systems that can initially train a machine-learning-logo classifier using synthetic training images and incrementally apply the machine-learning-logo classifier to identify logo images to replace the synthetic training images as training data. By incrementally applying the machine-learning-logo classifier to determine one or both of logo scores and positions for logos within candidate logo images, the disclosed systems can select logo images and corresponding annotations indicating positions for ground-truth logos. In some embodiments, the disclosed systems can further augment the iterative training of a machine-learning-logo classifier to include user curation and removal of incorrectly detected logos from candidate images, thereby avoiding the risk of model drift across training iterations.
Tong et al. (US 2020/0311986 A1): A method for image style transfer using a Semantic Preserved Generative Adversarial Network (SPGAN) includes: receiving a source image; inputting the source image into the SPGAN; extracting a source-semantic feature data from the source image; generating, by the first decoder, a first synthetic image including the source semantic content of the source image in a target style of a target image using the source-semantic feature data extracted by the first encoder of the first generator network, wherein the first synthetic image includes first-synthetic feature data; determining a first encoder loss using the source-semantic feature data and the first-synthetic feature data; discriminating the first synthetic image against the target image to determine a GAN loss; determining a total loss as a function of the first encoder loss and the first GAN loss; and training the first generator network and the first discriminator network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JOHN W LEE/Primary Examiner, Art Unit 2664